Matter of McCallum (2020 NY Slip Op 07979)





Matter of McCallum


2020 NY Slip Op 07979


Decided on December 24, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 24, 2020

PM-173-20

[*1]In the Matter of Helen Leslie McCallum, an Attorney. (Attorney Registration No. 2927473.)

Calendar Date: December 21, 2020

Before: Egan Jr., J.P., Lynch, Aarons, Reynolds Fitzgerald and Colangelo, JJ.


Helen Leslie McCallum, Toronto, Canada, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Helen Leslie McCallum was admitted to practice by this Court in 1998 and lists her residence in Ontario, Canada with the Office of Court Administration. McCallum now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose McCallum's application.
Upon reading McCallum's affidavit sworn to September 22, 2020 and filed September 29, 2020, and upon reading the December 8, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that McCallum is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Lynch, Aarons, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that Helen Leslie McCallum's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Helen Leslie McCallum's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Helen Leslie McCallum is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and McCallum is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Helen Leslie McCallum shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.